CLOPTON, J.
The only error, apparrent from the record, consists in the general charge, where the court instructed the jury : “If the defendant had knowingly and wilfully procured facts material to his defence to be sworn to, which he knew were false, this might be considered as a circumstance against *357the defendant in weighing the evidence, and may be a presumption against him ; but this is a matter for the jury, to be considered or not as they determine in view of the wholq evidence.” In Beck v. State, ante, p. 1, a charge, the same in substance, was given. The only incidents of the trial, which raised the legal proposition of the charge, were conflicts in the testimony on questions of fact. It was held, that the charge was abstract, and that an abstract charge, though asserting a correct legal principle, if it probably misled the jury, will work a reversal. And further ; that it authorized the jury to draw an inference, when there was no testimony from which it could be drawn. The record in the present case purports to set out all the evidence. The only circumstances shown, on which to base the legal proposition of the instruction, are a conflict as to an interview between Wyatt and the defendant near the office of the justice, and a discrepancy between two of defendant’s witnesses, as to the time he killed his hog. The charge asserts a correct principle, applicable when there is any evidence tending to show there has been the procurement of false testimony, but mere conflicts of testimony as to some of the facts of the case are insufficient. On the authority of Beck v. State, supra, the judgment must be reversed.
.Reversed and remanded.